Citation Nr: 9928890	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  97-31 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for major depression 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from March 1970 to October 
1971.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In connection with his appeal the 
veteran testified before a member of the Travel Board in May 
1999; a transcript of that hearing is of record.

The Board notes that in a rating decision dated in February 
1999, the RO denied service connection for tobacco 
use/nicotine dependence, and notified the veteran of such 
determination via a letter dated February 10, 1999.  In May 
1999, the RO received a notice of disagreement to that 
determination, and, in response, included the issue in the 
supplemental statement of the case issued May 12, 1999.  The 
RO notified the veteran that if the supplemental statement of 
the case contained an issue that was not included in the 
substantive appeal he must respond within 60 days to perfect 
an appeal as to that issue.  He was again advised of the need 
to perfect an appeal as to that issue at the time of the May 
1999 Travel Board hearing.  A review of the file does not 
reflect further indication that the veteran desires to pursue 
an appeal as to that issue.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (1998).


FINDING OF FACT

There is competent evidence of record showing a diagnosis of 
PTSD that has been related to the veteran's account of in-
service events.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in every appeal is 
whether the veteran has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993). 

Under 38 C.F.R. § 3.304(f) (1998), a well-grounded claim for 
service connection for PTSD requires the presence of three 
elements: (1) A current, clear medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; (3) medical evidence of a causal 
nexus between current symptomatology and the specific claimed 
in- service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).  The existing record contains a diagnosis of PTSD 
related by competent medical personnel to incidents of 
service as reported by the veteran.  As such, the claim is 
well grounded.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.


REMAND

Subsequent to the last supplemental statement of the case 
issued in May 1999, additional documentation, to include 
medical evidence pertinent to heart disease and a psychiatric 
disorder, has been received.  Although the veteran waived 
initial RO consideration of evidence presented at his May 
1999 hearing, such waiver does not appear to encompass the 
May-to-June 1997 report of VA hospitalization showing 
diagnoses and findings pertinent to psychiatric and heart 
disabilities.  Any pertinent evidence submitted by the 
veteran or representative which is accepted by the Board must 
be referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  38 C.F.R. § 20.1304(c) 
(1998).  As the veteran has not waived his procedural rights, 
and in view of other necessary development described below, 
these claims must be returned to the RO for consideration of 
the evidence submitted directly to the Board.

The Board further notes that the veteran has perfected an 
appeal with respect to the issues of entitlement to service 
connection for a heart disorder, PTSD and major depression, 
see 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (1998), and a 
review of the claims file does not reveal a withdrawal with 
respect to the appeal based on major depression.  The RO, 
although including that issue in the statement of the case 
issued in September 1997, has not since included the issue in 
any supplemental statement of the case, nor otherwise 
indicated that such claim has been adjudicated based on 
review of all the evidence of record.  See 38 C.F.R. 
§ 3.103(a), (d) (1998).

With respect to the additionally indicated development, the 
Board notes that as concluded above, the veteran's claim of 
entitlement to service connection for PTSD is well-grounded 
and the VA has a duty to assist the veteran with respect to 
his claim.  38 U.S.C.A. §  5107;  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
However, a review of the veteran's service records does not 
show that he engaged in combat with the enemy; accordingly, 
there must be credible supporting evidence that his claimed 
in-service stressor(s) occurred in order to support the 
diagnosis of PTSD.  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).  The veteran in this case has recounted multiple 
stressful incidents to include being continuously exposed to 
mortar attacks, assisting in loading and unloading body bags, 
witnessing the aftermath of a suicide, and witnessing or 
otherwise having knowledge of individuals in his unit being 
wounded or dying.  From the record it does not appear that 
the RO attempted to obtain verification of the veteran's 
claimed stressors.  Such must be accomplished prior to Board 
adjudication of the claim.

Accordingly, these matters are returned to the RO for the 
following:

1.  The RO should contact the veteran 
with notice of the purpose of this remand 
and afford him opportunity to provide any 
additional specific information 
pertaining to alleged stressful events of 
service, particularly informing him of 
the probative value of any detailed 
information regarding dates, places, 
detailed descriptions of events, and/or 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment and any other identifying 
detail.  The veteran should also be 
advised that he is free to identify 
and/or submit other information in 
support of his claim.

2.  The RO should, in any case, send a 
report of all statements pertaining to 
stressful events provided by the veteran 
in support of his claim, a copy of this 
remand and all associated documents to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 
located at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  
USASCRUR should be requested to provide 
any information which might corroborate 
each of the veteran's alleged stressors.  
A response, negative or positive, should 
be associated with the claims file.  The 
RO should, as indicated, undertake 
follow-up through appropriate channels to 
obtain verification of the veteran's 
claimed stressor(s).

3.  Following the above, the RO must make 
a specific determination as to whether 
each claimed stressor is sufficiently 
verified.  All credibility issues related 
to this matter should be addressed at 
that time.

4.  If and only if any stressor is 
determined to be verified, the veteran 
should be afforded a VA psychiatric 
examination by a panel of board-certified 
psychiatrists.  The RO must specify for 
the panel the stressor(s) it has 
determined are corroborated by the 
evidence of record and instruct the 
examiner that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.

5.  The RO should review the record and 
ensure that all the above actions have 
been requested or completed as 
appropriate.  The RO should then review 
the case and re-adjudicate the veteran's 
claim of entitlement to service 
connection for PTSD.  The RO should also 
re-adjudicate the issues of entitlement 
to service connection for major 
depression and a heart disorder with 
consideration of any additional relavant 
evidence.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case which 
summarizes the pertinent evidence, to 
include any additionally received 
evidence; fully cites the applicable 
legal provisions; and reflects detailed 
reasons and bases for the decision.  The 
veteran and his representative should 
then be afforded the applicable time 
period to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


